DETAILED ACTION
Claims 18, 20-21, 25, and 30-44 were filed with the amendment dated 12/16/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s amendments and arguments with respect to the 35 USC 103 rejection of claims over Benjamin (USPN 4237924) in view of Robinson (USPN 6834673) have been fully considered and are persuasive.  The rejection of claims 18, 20, 21, 25, 30, 31, 34, 39-41 as being unpatentable over Benjamin in view of Robinson has been withdrawn. 
Applicant's amendments and arguments filed 12/16/2021 have been fully considered but they are not persuasive with regard to the rejection of claims 18, 20, 21, 25, 29, 30, 33-44 as being unpatentable over CN1504710 (“Zhou Jichang”) in view of Robinson.
Applicant contends that the combination of Zhou Jichang and Robinson fail to teach or suggest that the valve comprises a presetting mechanism extending between the valve housing and the capsule (see Remarks pages 10-11 filed 12/16/2021).  The examiner respectfully disagrees.  As shown in the annotated Figure below, Zhou Jichang discloses that the valve comprises the presetting mechanism (elements 12+11+10+7+9) that extends between the housing and the capsule (specifically, 


    PNG
    media_image1.png
    881
    819
    media_image1.png
    Greyscale

Applicant’s amendments to claim 35 have created new 35 USC 112b rejections.
The rejection is made Final. 

  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-38 and 42-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitation "the presetting mechanism" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if the presetting mechanism is intended to be a spring element (line 12, spring, line 4, or other element).  For purposes of examination, it will be presumed that the phrase should state “a presetting mechanism” in lines 15-16.
Dependent claims 36-38 and 42-44 are rejected for being dependent upon a rejected claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18, 20, 21, 25, 30, and 33-44 are rejected under 35 U.S.C. 103 as being unpatentable over CN1504710 (hereinafter “Zhou Jichang”) in view of U.S. Pat. No. 6,834,673 (“Robinson”).
With regard to claim 18
  

    PNG
    media_image1.png
    881
    819
    media_image1.png
    Greyscale

 
 Zhou Jichang discloses all the claimed features with the exception of disclosing that the capsule is arranged entirely in a valve housing and wherein the valve inlet is 
Robinson teaches that it is known in the art to modify a capsule valve (108; Figs. 2-3) that is arranged entirely inside a valve housing (110/112), with a valve housing having an inlet (114) and a valve outlet (130) that is connected to capsule inlet (176) and capsule outlet (at outlet at seat 174) that is part of a main fluid path of the valve that leads through the capsule (see Fig. 2).

    PNG
    media_image2.png
    920
    705
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a valve housing, such as taught by Robinson, around the capsule of Zhou Jichang for the purpose of providing protection to the valve cartridge/capsule and minimizing damage to the valve elements.  The combination of Zhou Jichang and Robinson would still have the presetting 
With regard to claim 20 and claim 36, Zhou Jichang disclose that the at least one diaphragm (14) is fixed at a radially outer end of the diaphragm (14) between the capsule top and capsule bottom (see annotated Fig.).
With regard to claim 21 and claim 37, Zhou Jichang discloses that the at least one diaphragm (14) also has the function of cooperating with the valve element (5) to open or close the valve seat (18) (see Fig. 1; as diaphragm moves, the valve element moves).
With regard to claim 25 and claim 38, Zhou Jichang (as modified above) discloses all the claimed features with the exception of disclosing that the thrust pad has a converging bore on a side facing the aperture.    
Applicant has not disclosed that having the thrust pad with a shape that has a converging bore is critical.  
Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the thrust pad of Zhou Jichang have a converging bore because the shape does appear to provide any unexpected results.
With regard to claim 30, Zhou Jichang discloses that the presetting mechanism comprises a spring mechanism (spring 7) with an adjustable presetting force (via 9).
With regard to claim 33, Zhou Jichang discloses that the valve is a pilot valve (as so broadly stated, “pilot valve” is a broad recitation for a name of a valve, the phrase does not require additional structure) that comprises a pilot valve element (10) external 
With regard to claim 34, Zhou Jichang discloses that the first face (top face) of the at least one diaphragm (14) is loaded by a presetting force (from 12+11+10+7+9) and the second face (see annotated Fig. 1) of the diaphragm (28) is loaded by a pressure from the capsule inlet (pressure from inlet enters 16 and pushes on diaphragm, see Fig. 1). 
With regard to claim 35 (as best understood), Zhou Jichang discloses a valve (see Fig.) comprising a housing (8) and capsule that comprises a capsule top (see annotated Fig.), a capsule bottom (see annotated Fig.), at least one diaphragm (14), a valve seat (at 18), a capsule inlet (at 3), a capsule outlet (1), and a spring (4), wherein the at least one diaphragm (14) has a first face (top face in Fig. 1) and a second face (bottom face) being opposite to the first face and facing the valve seat (18) and the capsule outlet (1) (see Fig.), wherein the spring (4) is arranged in the capsule to load a valve element (5) to open the valve seat (at 18) (spring 4 pushes up on 6 and 14, to lift valve element 5 off of seat 18), wherein the spring (4) is arranged to a side of the at least one diaphragm (14) facing the capsule outlet (1; see Fig. 1), and the capsule further comprising at least one thrust pad (see annotated Fig.) arranged at the first face (top face) of the at least one diaphragm (14) and an aperture (opening in 13 for 12) facing the thrust pad (see annotated Fig. ), wherein the capsule includes a first pressure chamber (top chamber, see annotated Fig. 1) adjacent the first face (top face) and a 
Zhou Jichang discloses all the claimed features with the exception of disclosing that the capsule is arranged entirely in a valve housing and wherein the valve inlet is connected to the capsule inlet and the valve outlet is connected to the capsule outlet such that a main fluid path of the valve leads through the capsule.  
Robinson teaches that it is known in the art to modify a capsule valve (108; Figs. 2-3) that is arranged entirely inside a valve housing (110/112), with a valve housing having an inlet (114) and a valve outlet (130) that is connected to capsule inlet (176) and capsule outlet (at outlet at seat 174) that is part of a main fluid path of the valve that leads through the capsule (see Fig. 2).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a valve housing, such as taught by Robinson, around the capsule of Zhou Jichang for the purpose of providing protection to the valve cartridge/capsule and minimizing damage to the valve elements.  The combination of Zhou Jichang and Robinson would still have the presetting 
 With regard to claim 39 and claim 42, Zhou Jichang (as modified by Robinson) discloses that the valve housing (110/112) comprises a first part (110) and a second part (112; see Fig. 2 of Robinson), wherein the capsule (108 is capsule in Robinson Fig. 2) is fixed between the first part and the second part (Fig. 2 shows that the capsule is fixed between the parts making up 110 and 112), and wherein the first part and the second part are connected (110, 112 connected; Robinson at col. 3, lines 11-13) allowing for disconnection of the first part and the second part to allow removal of the capsule from the valve housing (if connectable, there is disconnection “allowable” as so broadly recited).
Zhou Jichang as modified by Robinson discloses all the claimed features with the exception of disclosing explicitly disclosing that the housing parts are connected by threads.  Robinson does teach that the first part is connected to the second part (col. 3, lines 11-13).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize any suitable known means of connection, such as threads, for the housing of Zhou Jichang/Robinson for the purpose of using a known equivalent connection mechanism and the use of which would be well known to one of ordinary skill in the art.  
With regard to claim 40 and claim 43, Zhou Jichang as modified by Robinson discloses that the capsule inlet and the capsule outlet are configured such that a flow path allowed by the capsule inlet is parallel to a flow path allowed by the capsule outlet 
Zhou Jichang does not show the entire flow path of the capsule inlet.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize any flow path direction/shape for the capsule of Zhou Jichang/Robinson for the purpose of using a known equivalent shape, and a shape that connect with the surrounding housing flow path, such as taught by Robinson, and the use of which would be well known to one of ordinary skill in the art.  
With regard to claim 41 and claim 44, Zhou Jichang as modified by Robinson discloses that the valve inlet (114 in Robinson) and the valve outlet (130 in Robinson) are configured such that a flow path allowed by the valve inlet is parallel to a flow path allowed by the valve outlet (see Fig. of Robinson).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou Jichang in view of Robinson as applied to claim 18 above, and further in view of Benjamin (U.S. Pat. No. 4,237,924).
With regard to claim 31, Zhou Jichang (as modified by Robinson) discloses all the claimed features with the exception of disclosing that the presetting mechanism comprises a pressure port to adjust pressure on the side of the diaphragm opposite the valve seat.  
Zhou Jichang does disclose a presetting mechanism with an adjusting screw plug 9.
Benjamin teaches that it is known in the art to modify a presetting mechanism with an adjusting screw to have a pressure port (port at 52) in the adjusting screw (50) on the side of the diaphragm (28) opposite the valve seat (64) for the purpose of having the diaphragm reflect a desired pressure (see col. 2, lines 39-46; pressure port is either atmosphere port or vacuum port).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a pressure port, such as a pressure port in the adjusting screw as taught by Benjamin, in the presetting mechanism (adjusting screw) of Zhou Jichang for the purpose of having the desired pressure (see col. 2, lines 39-46 of Benjamin).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou Jichang in view of Robinson as applied to claim 30 above, and further in view of U.S. Pat. Pub. No. 2012/0279584 (“Broker”).
With regard to claim 32, Zhou Jichang discloses all the claimed features with the exception of disclosing the presetting mechanism includes a stepper motor to adjust the presetting force of the spring mechanism.  
Zhou Jichang does disclose that the presetting mechanism includes a spring mechanism (7) with an adjustable presetting force (via 9).
Broker teaches that it is known in the art to modify a spring arrangement in a valve to include an adjustable presetting mechanism that includes a stepper motor (stepper motor with spring 111) for the purpose of adjusting the biasing of the diaphragm (110) (para [0015]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the adjustable presetting mechanism of Zhou Jichang to include a stepper motor, such as taught by Broker, for the purpose of adjusting the biasing of the spring (para [0015] of Broker) in a more well controlled manner. 

 Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA CAHILL/Primary Examiner, Art Unit 3753